 In the Matter of HOWARD ARTHUR MILLSandTEXTILE WORKERSUNION OF AMERICA (C. I 0.)In the Matterof LUTHERMANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA(CIOIn the Matter Of PEPPERFLL MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA (C. I. OIn the Matter of BOURNE MILLSandTEXTILE WORKERS UNIONOF AMERICA (C I OCases Nos R-4004 to B-4007 inclusive, respectively -Decided July15, 1942Jurisdiction-textile manufacturing industriesInvestigation and Certification of Representatives:existence of questionsrefusal of each Company to accord petitioner iecognition until certified bythe Board, elections necessaryUnitsAppropriatefor CollectiveBargaining:all production and maintenanceemployees, excluding executive, supeivisoiy, office, and clerical employees,at each of the four Companies involvedheldto constitute an appropriate unit,separate units of loom-fixers, knot-tiers, and slasher tenders,heldinappropri-ate in view of past history of collective bargaining on an industrial basisand the highly integrated nature of milling operationsMr Jerome A Newman,of New York City, for Howard ArthurMills.Mr M R Brown,of Fall River, Mass, for Luther ManufacturingCoGaston, Snow, Hunt, Race & Boyd, by Mr William J. Kelleher,of Boston, Mass , for Pepperell Manufacturing Co.Mr. Harold S R Bu fznton,of Fall River, Mass , for Bourne Mills.Mr Isadore Katz,of New York City, for the T W U A.Mr. Jacob Mznkin,of New Bedford, Mass , for the Loom Fixers,Slasher Tenders, and Knot-TiersMr Frank Sgambato,of Providence, R I, andMr. Anthony Val-ente,of Washington, D C, for the U T. W. A.Mr Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUponpetitionsduly filed byTextileWorkersUnion of America,herein calledthe T. W U A, allegingthat questions affecting com-42 N L R B, No 106518- HOWARD ARTHUR MILLS519merce had arisen concerning the representation of employees ofHoward Arthur Mills, Luther Manufacturing Company, and Pep-perellManufacturing Company, all of Fall River, Massachusetts,and Bourne Mills, of Tiverton, Rhode Island, herein collectivelycalled the Companies, the National Labor Relations Board providedfor an appropriate hearing upon due notice before William S Gor-don, Trial Examinei.Said heaiing was held at Fall River, Massa-chusetts, on July 2, 1942The Companies; the T W U A ; Ameri-canFederation of Textile Operatives, Loom Fixers Local No6,herein called the Loom Fixers, Slasher Tenders Local No 16,herein called the Slasher Tenders, and Knot-Tiers, Drawing-InMachine Operators and Warp Twisters Local No 52, herein calledtheKnot-Tiers, and sometimes collectively called the Locals; andUnited Textile Workers of America, herein called the U T W. A ,appeared, participated, and were afforded full opportunity to-beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issuesThe Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.FINDINGS OF FACTITHE BUSINESS OF THE COMPANIES-The Companies involved are engaged in the manufacture of tex-tile goods in Fall River, MassachusettsThe principal raw materialused by each of the Companies is raw cotton, and the principalfinished material of, each of them is either cotton cloth or rayongoods, or bothThe approximate volume of business of each is asfollows :PercentageValue ofPercentageof same re-finishedCompanyValue of raw materials usedceived fromproductsshippedannuallyoutsideproducedStates otherMassachu-annuallythan Massa.settschusettsHoward Arthur Mfg Co_____$1,500,000 (cotton)__t----------100$2,500,00091Luther Mfg Co______________$750,000 (cotton) __ -----------1001,500,00091Pepperell Mfg Co__ ________`52,500000 scotton)____________1004 000,00091Bourne Mills I_ _____________$1,500,000 (cotton)_____________1002,500 00091IThe principal office of Bourne Mills is in Tiverton Rhode IslandIts plant is locatedon the border between Rhode Island and Massachusetts and is partly ineachStateThefigures given abo%e for that Company refer to shipments into and out of Rhode Island, andnot MassachusettsEach of the Companies admits thatit is engaged in commercewithin the meaning of the National Labor Relations Act.- 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America is a labor organization affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Companies.Loom Fixers Local No. 6, Slasher Tenders Local No 16, and Knot-Tiers,Drawing-In Machine Operators, and Warp Twisteis LocalNo 52, are labor organizations affiliated with the American Federa-tion of Textile Operatives, admitting to membership employees ofthe Companies.United Textile Workers of America is a labor organization affili-ated with the American Federation of Labor, admitting to member-ship employees of the Pepperell Manufacturing Company.IIITHE QUESTIONS CONCERNING REPRESENTATIONEach of the Companies refuses to recognize the TW U A asthe exclusive representative of their employees until such time asthe Board certifies the TW. U A as such representative.It was stipulated at the hearing that each of the labor organiza-tions involved has a substantial membership among the employees inthe unit which it alleges to be appropriate.We find that questions affecting commerce have arisen concerningthe representation of employees of the Companies, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the ActIV. THE APPROPRIATE UNITSThe T W U A contends that all production and maintenanceemployees of Howard Arthur Mills, Luther Manufacturing Company,PepperellManufacturing Company, and Bourne Mills, excluding-executive, supervisory, office, and clerical employees, constitute fourseparate units appropriate for the purposes of collective bargaining.The U T W. A contends that the same classes of employees at thePepperell Co constitute an appropriate unitThe Loom Fixers contends that all loom fixers, excluding super-visors, employed by each of the Companies, constitute four separateappropriate unitsThe Knot-Tiers contends that all knot-tiers andhelpers, drawing-in machine operators, and warp twisters, excludingsupervisors, at each of the Companies constitute four separate appro-priate unitsThe Slasher Tenders contends that all slasher tendersand helpers, excluding supervisors, at each of the Companies, consti-tute four separate appropriate units.The Companies took no position with respect to the appropriateunit or units. HOWARD ARTHUR MILLS521In prior proceedings 2 involving the employees of three textilemills in the Fall River, Massachusetts, area, similar to those hereinvolved, the Boaid found that the appropriate unit in each casewas substantially the same as that requested by the T. W U A. forthe employees of each of the Companies in the present proceedings.The Locals as well as the T W. U A participated in the hearingsin those cases and the Locals requested for each plant separate bar-gaining units consisting of apps oximately the same classes of em-ployees as they clamp hereThe Boaid held in each case that theunits requested by the Locals weie inappropriate for collective bar-gaining purposesAll the mills involved herein employ manufacturing techniques andmethods substantially the same as those described in the Board'sdecisions dealing with the three mills referred to.The work of thegroups claimed by the Locals is likewise similar.It is evident from the manufacturing techniques and methods em-ployed by the Companies that the operations of the mills are func-tionally coherent, and that the various occupations are but arbitrar-ily defined segments of a highly integrated processIt is likewiseclear that, in spite of the fact that the Locals have maintained f or-mally separate indentities, the actual course of employee organizationand collective bargaining which they have established in the FallRiver, Massachusetts, area has been on an industrial basis for almosthalf a centuryThere is no evidence in the present record indicat-ing that the craft units sought by the Locals, and which are similarto those previously found inappropriate, have now become appro-priate 3We find that the units proposed by the Locals are notappropriate.We find, however, that the plant-wide units requestedby the T W U A. and the U T W A are appropriate for the pur-poses of collective bargainingWe find that all production and maintenance employees at theHoward Arthur Mills, Luther Company, Bourne Mills, and Pepper-ellCompany, excluding executive, supervisory, office, and clercialemployees, constitute four separate appropriate units for the pur-poses of collective bargaining, within the meaning of Section'9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation can best beresolved by elections by secret ballot among the employees in theappropriate units who were employed during the pay-roll period' See 36 N L R B 678, 36 N L R B 687' See cases cited in footnote 2,supra,andMatter of Sagamore ManufacturingCo andTextile Workers Union of America (C 1 0 ), et ai,39 N L R B 909 522DECISIONSOF NATIONAL LABORRELATIONS BOARDimmediately preceding the date of the Direction of Elections heiem,subject to the limitations and additions set forth in the DirectionWe shall direct that the name of American Federation of TextileOperatives be placed on the ballot followed by that of the localsIfthe Federation and/or any of the Locals desire not to participatein the election they may file with the Regional Director within five(5) days from the date of the Direction of Elections herein, a; decla-ration of intention not to participate, in which event their names willnot appear on the ballot.DIRECTION OF ELECTIONSBy virtue of and puisuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Howard ArthurMills, Luther Manufacturing Company, and Pepperell Manufactur-ing Company, all of Fall River, Massachusetts, and Bourne Mills,of Tiverton, Rhode Island, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the dii ection and supervision of theRegional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to Ar-ticle III, Section 9, of said Rules and Regulations,, among(1) -Employees of the aforesaid Companies, other than PepperellManufacturing Company, in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding employees who havesince quit or have been discharged for` cause, to determine whetherthey desire to be represented by Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, or by Ameri-can Federation of Textile Operatives [Loom Fixers Local No 6,SlasherTenders Local No 16, Knot-Tiers, Drawing-In MachineOperators, andWarp Twisters Local No 52], for the purposes ofcollective bargaining, or by neither;(2)Employees of Pepperell Manufacturing Company in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during such pay-roll HOWARD ARTHUR MILLS523period because they were ill or on vacation or in active militaryservice or training of the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged forcause, to determine whether they desire to be represented by TextileWorkers Union of America, affiliated with the Congress of Indus-trialOrganizations, or by United Textile Workers of America, affili-ated with the American Federation of Labor, or by American Fed-eration of Textile Operatives [Loom Fixers Local No 6, -SlasherTenders Local No 16, Knot-Tiers, Drawing-Iii Machine Operators,and Warp Twisters Local No 52], for the purposes of collective bar-gaining, or by none of said organizationsMR. GERARD D REILLY took no part in the consideration of theabove Decision and Direction of Elections In the Matter of HowARD ARTHUR MILLSandTEXTILE WORKERS UNIONOF AMERICA(CI0.)In the Matterof LUTHERMANUFACTURINGCOMPANYandTEXTILE-WORKERS UNION OF AMERICA(CIOIn the Matter Of PEPPERELL MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA (C. I OIn the Matterof BOURNEMILLSandTEXTILE WORKERSUNION OFAMERICA (C I OCases Nos R-4004 to R-4007, inclusive, respectivelyAMENDMENT TO DIRECTION OF ELECTIONSJuly 28, 1942On July 15, 1942, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled proceedings?On July 22, 1942, American Fedeiation of Textile Operatives, LoomFixers Local No 6, Slasher Tenders Local No 16, and Knot-Tiers,Drawing-In Machine Operators and Warp Twistei s Local No 52, fileda motion with the Board stating that they had affiliated with UnitedTextileWorkers of America, affiliated with the American Federationof Labor, and requested that the ballots in the elections directed bythe Board contain only the names of Textile Workers Union ofAmerica, affiliated with the Congress of Industrial Organizations, andUnited Textile Workers of Amei ica, affiliated with the American Fed-eration of Labor.On the same day United Textile Workers ofAmerica moved the Board to substitute its name on the ballots forthose of the Locals mentioned aboveOn July 23, 1942, TextileWorkers Union of America filed a letter with the Board in oppositionto the motionsThe motions of the Locals and the U T. W. A. arehereby grantedIT IS HERFBYORDERED that the Direction of Elections be amended bystriking the words "other than Pepperell Manufacturing Company"in paragraph 1 and by striking the words "or by American Federationof Textile Operatives [Loom Fixers- Local No 6, Slasher TendersLocal No. 16, Knot-Tiers, Drawing-In Machine Operators, and WarpTwisters Local No. 52]" in the same paragraph and substitutingtherefor the words "or by United Textile Workers of America, aflilI-ated with the American Federation of Labor ", and by striking theentire paragraph 2 of said Direction of ElectionsMR GERARD D. REILLY took no part in the consideration of the aboveAmendment to Direction of Elections.142NLR B 518.42 N LR B, No 106a524